 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Agwu Gibson,                                       No. CV-19-08044-PCT-DLR
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is the report and recommendation (“R&R”) of Magistrate Judge

17   Michelle H. Burns (Doc. 21) regarding Petitioner’s Petition for Writ of Habeas Corpus
18   filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that the amended

19   petition be denied and dismissed with prejudice. The Magistrate Judge advised the parties

20   that they had fourteen days from the date of service of a copy of the R&R to file specific
21   written objections with the Court. (Doc. 1 at 9.) Petitioner filed an objection to the R&R
22   on December 31, 2019, (Doc. 22), and Respondents filed their response on March 5, 2020.

23   (Doc. 28.)

24          The Court has considered Petitioner’s objections and reviewed the report and

25   recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court

26   finds that the Magistrate Judge correctly determined that the statute of limitations for
27   Petitioner to file his habeas petition began running on December 13, 2017 and expired on
28
 1   December 13, 2018. Because Petitioner filed his habeas petition on February 11, 2019,
 2   his filing is untimely.
 3          Petitioner’s objection argues that the Magistrate Judge incorrectly calculated the
 4   beginning date of the statute of limitations and in the alternative, that she incorrectly
 5   determined that he is not entitled to equitable tolling. He relies on the date he received
 6   actual notice that the trial court denied his motion for rehearing for both arguments.
 7          The Magistrate Judge determined that the statute of limitations began to run on
 8   December 12, 2017, the date the trial court denied the motion for rehearing on his
 9   petition for post-conviction relief (“PCR”). Petitioner argues that the statute of
10   limitations did not start to run on that date because he did not receive the trial court’s
11   original order denying his motion. He contends the statute did not begin to run until
12   sometime in March 2018, when he received the trial court’s March 21, 2018 order
13   answering his request for status, explaining that his motion for rehearing had been denied
14   on December 12, 2017.
15          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) defines
16   the length of the statute of limitations and the alternative methods of determining when it
17   begins to run. The relevant portion of the AEDPA defines the starting date of the statute
18   of limitations as: “the date on which the judgment became final by the conclusion of
19   direct review or the expiration of the time for seeking such review.” The statute of
20   limitations began to run on the date on which the judgment became final, not the date
21   the Petitioner learned that it became final. There is no provision in the AEDPA that
22   allows the interpterion advanced by Petitioner.
23          Petitioner’s second argument, requesting relief through equitable tolling, is not
24   supported by facts. As the R&R explains, equitable “tolling is appropriate when
25   ‘extraordinary circumstances beyond a [petitioner’s] control make it impossible to file a
26   petition on time.”’ (Doc. 21 at 7) (citing cases.) A petitioner seeking equitable tolling
27   must establish two elements: “(1) that he has been pursuing his rights diligently, and (2)
28


                                                  -2-
 1   that some extraordinary circumstances stood in his way.” Pace v. DiGuglielmo, 544 U.S.
 2   408, 418 (2005).
 3          Petitioner argues that the approximate three-month delay in receiving the trial
 4   court’s ruling on his motion for rehearing is itself enough to support relief through
 5   equitable tolling. He argues his diligence is established by how closely he followed his
 6   litigation. His extraordinary circumstance is the three-month delay. It “likely stood in
 7   [his] way” and was a “hindrance in the proceedings of his legal litigations” (Doc. 22 at
 8   6.)
 9          Petitioner has not shown that he has been diligent or that an extraordinary
10   circumstance stood in his way. He does not explain why the approximate nine months
11   available to him after he received the trial court’s order was not enough time to prepare
12   and file his Petition. He does not say what effort he made to timely file and he does not
13   show that something occurred that prevented him from meeting the deadline. Nine
14   months is not an insubstantial amount of time and, absent some extraordinary
15   circumstance, was enough time for petitioner to prepare and file his petition.
16          IT IS ORDERED that the R&R (Doc. 21) is ACCEPTED.
17          IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus
18   filed pursuant to 28 U.S.C. § 2254 (Doc. 1) is DISMISSED with prejudice.
19          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
20   proceed in forma pauperis on appeal are DENIED because the dismissal of the Petition is
21   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
22   debatable.
23   //
24   //
25   //
26   //
27   //
28   //


                                                 -3-
 1         IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
 2   and dismissing Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C.
 3   § 2254 (Doc. 1) with prejudice and terminate this action.
 4         Dated this 12th day of March, 2020.
 5
 6
 7                                                Douglas L. Rayes
                                                  United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
